Citation Nr: 1624782	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from July 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

 The Veteran was scheduled for a Travel Board hearing in June 2014 but prior to the hearing the Veteran cancelled the hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied the Veteran's claim for service connection for bipolar disorder.  The Veteran appealed and the RO issued a Statement of the Case (SOC) in August 2002; the Veteran did not file a substantive appeal, and the May 2001 rating decision became final.

2.  Evidence received since the August 2002 SOC is new and relates to an unestablished fact necessary to substantiate the claim of service connection for bipolar disorder.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim for service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2000, the Veteran filed a claim for service connection for bipolar disorder that was initially denied in a May 2001 rating decision.  The Veteran appealed that denial and the RO continued the denial in an August 2002 SOC.  The Veteran did not file a substantive appeal.  Thus, the May 2001 rating decision became final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103; 38 U.S.C.A. §7105(c).    

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only   if new and material evidence is presented with respect to that claim.  38 U.S.C.A.        § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2002 SOC included service treatment and personnel records, VA treatment records showing psychiatric diagnoses that included bipolar disorder, and a March 2001 VA examination report in which the examiner diagnosed the Veteran with bipolar disorder, rule out impulse control disorder, and mixed personality disorder.  Service connection for bipolar disorder was denied in the May 2001 rating decision because there was evidence that the Veteran's mental health deficits preceded service and were not incurred in or aggravated by service, and the August 2002 SOC continued the denial.

Evidence added to the record since the August 2002 SOC includes a November 2009 statement by a VA physician indicating that the Veteran's bipolar disorder might have originated in service based on the normal age bipolar disorder manifests in people.  This evidence is "new," as it was not previously submitted to agency decision makers.  It is also material, as it relates to unestablished facts necessary to substantiate the claim, namely a possibility of a nexus between the Veteran's active duty service and her current bipolar disorder.  Accordingly, the claim for service connection for bipolar disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bipolar disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran's claim for service connection for bipolar disorder has been reopened, and remand for additional development and adjudication on the merits by the AOJ is required.  

Service treatment records notes treatment for psychiatric symptoms and a suicide gesture, and show diagnoses of adjustment reaction to adult life and mixed personality disorder with immature and inadequate features.  

The Veteran underwent VA examination in March 2001, and at the time she was diagnosed with bipolar disorder, rule out impulse control disorder, and mixed personality disorder.  The VA examiner opined that the Veteran's mental health disability was not related to active duty service.  The examiner stated she most likely had a genetic predisposition for bipolar illness, as well as mood lability compounded by her characterological disorder. 

In a November 2009 statement, a VA psychiatrist indicated that the Veteran's bipolar disorder might have originated in service based on the normal age bipolar disorder manifests in people, although he admitted his opinion was based on the Veteran's self-reported history.  

Given the foregoing, the Board finds that a new VA examination and opinion would aid in addressing the claim.  

There is also an indication that the Veteran may be receiving Social Security Administration (SSA) disability benefits based on her bipolar disorder.  Such records should be requested on remand.

Additionally, the Veteran receives continuous treatment through VA, outstanding VA treatment records should be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record outstanding VA treatment records for the Veteran.  If no records exist, the Veteran should be notified of such.  

2.  Contact SSA and request all records related to a claim of the Veteran for disability benefits including any decision or determination document.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran should be notified of such.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the VA examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following a review of the claims file and examination     of the Veteran, the examiner should respond to the following:

(a)	Is it at least as likely as not (50 percent probability or greater) that the Veteran's bipolar disorder arose during service or is otherwise related to service?  In rendering this opinion, the examiner should address the psychiatric symptoms, treatment, and diagnoses in the service treatment records.

(b) Did the Veteran's bipolar disorder clearly exist prior  to service?  If so, did the bipolar disorder undergo a permanent worsening during service (versus a temporary exacerbation of symptoms)?  If so, was that worsening clearly the result of a natural progression of the condition, as opposed to the result of an in-service event or injury?  

The examiner should explain the medical basis for any conclusions reached.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection should be readjudicated on the merits.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished    a Supplemental Statement of the Case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


